USDC IN/ND case 1:20-cr-00032-HAB-SLC document 54 filed 02/24/21 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )      Cause No. 1:20-CR-32-HAB
                                              )
LUIS RODRIGUEZ-SOLORIO                        )

                                    OPINION AND ORDER

       Defendant comes before the Court seeking to have his confession, and all physical evidence

seized because of that confession, suppressed. Defendant asserts that Task Force Officer Caleb

Anderson’s repeated threat that Defendant would spend his life in prison, as well as Anderson’s

threat to imprison Defendant’s pregnant girlfriend, overcame his free will, rendering his confession

involuntary. The Government disagrees. The Court held an evidentiary hearing on Defendant’s

motion and has allowed the parties to brief the issues. This matter is now ripe for determination.

A.     Factual Background

       In February 2020, Defendant, using the screen name “Ese Flaco,” posted a Snapchat video

showing a Glock semi-automatic firearm equipped with a conversion device. The conversion

device permitted the firearm to fire in fully automatic mode. Law enforcement served a subpoena

on Snapchat and confirmed that Defendant was the owner of the “Ese Flaco” account. While law

enforcement was unable to determine exactly where Defendant lived, they were able to narrow it

down to a single apartment complex. A pole camera was installed at the complex, and by

monitoring that camera officers were able to determine Defendant’s address.

       On May 28, 2020, an officer monitoring Defendant’s residence attempted to perform a

traffic stop on a vehicle driven by Defendant. Defendant initially stopped, but then led officers on

an extended, high-speed chase. The chase reached speeds of up to eighty miles per hour. Defendant
USDC IN/ND case 1:20-cr-00032-HAB-SLC document 54 filed 02/24/21 page 2 of 7


led officers not only through city streets but, at one point, through the Foster Park Golf Course.

The chase ended in an apartment complex where Defendant abandoned his vehicle. He was

eventually caught after a short foot chase.

        Defendant was read his Miranda rights and taken to a nearby hospital for medical

clearance. He advised that he fled because he did not have a driver’s license and, having been

previously deported, did not want to be deported again. Upon being advised by a nurse that he was

lucky not to have been shot by pursuing officers, Defendant responded that officers were “lucky”

he didn’t have his gun, which he described as “a full auto.”

        Believing that Defendant had possessed the fully automatic firearm during the chase, and

further believing that Defendant had thrown the firearm from the vehicle during the chase, TFO

Anderson and Task Force Officer Phillip Ealing searched Foster Park for the firearm. No firearm

was found. Law enforcement also obtained a search warrant for Defendant’s apartment, but also

failed to find the firearm there.

        By the time Defendant was transferred to an interview room for questioning it was 3:42

a.m. Defendant spent the first hour by himself in the room. He appears to be both cold and tired,

putting his arms inside his shirt and trying to sleep. When TFOs Anderson and Ealing began the

interview, Defendant denied possessing anything illegal and further denied having anything illegal

in his vehicle. After approximately ten minutes, TFO Anderson began threatening Defendant with

potential murder charges should Defendant’s firearm be used in a subsequent shooting. TFO

Anderson’s statements included:


       “here’s the thing that you need to think about, if a kid finds that gun that you tossed…listen

        to me…if a kid finds that and shoots himself and gets killed, instead of you looking at




                                                  2
USDC IN/ND case 1:20-cr-00032-HAB-SLC document 54 filed 02/24/21 page 3 of 7


       running from the police and having a gun, you will be looking at fucking murder and you

       will be in prison the rest of your life;”

      “[w]e need to know where that gun is…if a kid finds that instead of you looking at a couple

       of years in prison, you will be there forever;”

      “you want to play games and bullshit us and a kid gets hurt, you are going away forever;”

      “if someone gets hurt, you are done. Forget about being deported, you will be in prison

       forever;” and

      “[i]f at any time during that pursuit you threw the gun and a kid finds it and blows their

       head off, you are in bad shape.”

       These threats did not immediately lead to Defendant’s honest cooperation. Defendant

admitting possessing a Glock pistol but claimed that he had sold it. Defendant also denied that he

was the individual in the Snapchat video with the gun. After TFO Anderson explained that

Defendant could be facing an additional charge for lying to federal agents, Defendant finally

admitted that the Glock pistol, four magazines, ammunition, and a small amount of marijuana were

in a grocery bag at his apartment. The agents advised Defendant that his apartment had been

searched and that nothing had been found. Defendant then suggested that, perhaps, his pregnant

girlfriend might be able to help the agents locate the firearm. This prompted another set of threats

from TFO Anderson, each to the effect that if Defendant’s girlfriend did not cooperate then she

would give birth to her child in federal prison.

       Defendant was eventually able to contact his girlfriend on the phone, urging her to

cooperate with the agents. The girlfriend then spoke with the agents and advised that the firearm

was at her grandmother’s house. The firearm was not at the grandmother’s house; the girlfriend

had it with her. Using the pole camera, law enforcement was later able to determine that the


                                                   3
USDC IN/ND case 1:20-cr-00032-HAB-SLC document 54 filed 02/24/21 page 4 of 7


girlfriend had gone to Defendant’s apartment to retrieve the firearm. Officers were able to retrieve

the firearm from the residents at the girlfriend’s location and, via a later search warrant, discovered

a gun box, magazines, ammunition, and a small amount of marijuana.

B.     Legal Analysis

       Before a confession is received into evidence, a court must “determine any issue as to

voluntariness.” 18 U.S.C. § 3501(a). The statutory factors to be considered are:

       (1) the time elapsing between arrest and arraignment of the defendant making the
       confession, if it was made after arrest and before arraignment, (2) whether such
       defendant knew the nature of the offense with which he was charged or of which
       he was suspected at the time of making the confession, (3) whether or not such
       defendant was advised or knew that he was not required to make any statement and
       that any such statement could be used against him, (4) whether or not such
       defendant had been advised prior to questioning of his right to the assistance of
       counsel; and (5) whether or not such defendant was without the assistance of
       counsel when questioned and when giving such confession.

Id. at § 3501(b). These factors are not exclusive, however. Rather, courts must consider the

“totality of all the surrounding circumstances—both the characteristics of the accused and the

details of the interrogation.” Lentz v. Kennedy, 967 F.3d 675, 691 (7th Cir. 2020) (quoting

Schneckloth v. Bustamonte, 412 U.S. 218, 225 (1973)). In considering the totality of the

circumstances, the Supreme Court has endorsed factors such as the age of the defendant, his

education level, intelligence, whether he was advised of his Miranda rights, the length of detention,

the repeated and prolonged nature of the questions, and the use of physical punishment such as

deprivation of food or sleep. Bustamonte, 412 U.S. at 226.

       While Defendant references the conditions of the interview, specifically the temperature of

the room and the late hour, Defendant focuses on the threats made by TFO Anderson throughout

the interview. While it was once true that a confession induced by “any direct or implied promises,

however slight,” violated the Constitution, Bram v. United States, 168 U.S. 532, 542–43 (1897),



                                                  4
USDC IN/ND case 1:20-cr-00032-HAB-SLC document 54 filed 02/24/21 page 5 of 7


this is no longer the rule. Arizona v. Fulminante, 499 U.S. 279, 285 (1991). Rather, courts must

analyze alleged threats or promises as part of the totality of the circumstances. See id. at 285–86.

        If an officer promises a suspect that if he tells police everything he knows nothing he says

will be used against him, the suspect would have “a strong argument that any ensuing confession

had been extracted by fraud and was involuntary.” United States v. Rutledge, 900 F.2d 1127, 1130

(7th Cir. 1990). However, if the officer simply promises to inform prosecutors of a suspect’s

cooperation, or advises a suspect that cooperation is often helpful to an accused, “there could be

no serious argument that he had been coerced to confess.” Id.; see also United States v. Long, 852

F.2d 975, 978 (7th Cir. 1988) (“[L]eading the defendant to believe that he or she will receive

lenient treatment when this is quite unlikely is improper, whereas, making a promise to bring the

defendant’s cooperation to the attention of the prosecutor or to seek leniency, without more,

typically is not.”).

        Along the same line, threats that are likely to cause a suspect to believe that he will suffer

serious adverse consequences if he does not cooperate are likely problematic. When threats of this

type are made, the resulting confession can be found to be involuntary. United States v. Rodgers,

186 F.Supp.2d 971, 975 (E.D. Wis. 2002). “Thus, a court should evaluate threats and promises

along a continuum. At one end lie threats of serious adverse consequences and promises of

substantial leniency and at the other are suggestions that cooperation is a good thing and silence

unhelpful. The closer an officer’s statement comes to the former, the more likely the resulting

confession is involuntary.” Id. at 976.

        The easiest issue to deal with are the threats directed at Defendant’s girlfriend. As the

Government notes, Defendant had already confessed to possessing the firearm, magazines,

ammunition, and marijuana when TFO Anderson made these statements. It is axiomatic, then, that



                                                  5
USDC IN/ND case 1:20-cr-00032-HAB-SLC document 54 filed 02/24/21 page 6 of 7


they could not have coerced Defendant into making the confession. See United States v. Charles,

476 F.3d 492, 497 (7th Cir. 2007) (“Confessions or other admissions obtained in the course of an

interrogation are deemed involuntary and therefore inadmissible only if they are procured by

threats or promises.”). Any statement TFO Anderson made after the confession is ultimately

irrelevant to the question of whether the confession was voluntary. The Court notes that Defendant

makes no argument to the contrary in his reply.

       With respect to the threats made by TFO Anderson to the effect that Defendant would face

life in prison if the firearm he discarded were found and used in a homicide, the Government makes

a simple, and the Court finds compelling, argument. Remember, when Defendant was being

interviewed by the agents, he knew that he had not discarded the firearm during the chase. Instead,

he believed that the firearm was in a grocery bag in his apartment. Defendant knew, then, that the

factual underpinning for TFO Anderson’s threats—that the firearm was lying on the ground in a

park for someone to find—was false. To Defendant, then, TFO Anderson’s threats were no

different than him threatening extended jail time should pigs fly, hell freeze over, shrimp learn to

whistle, or any other idiom expressing impossibility.

       It is difficult, and perhaps impossible, to imagine how TFO Anderson’s threats could have

swayed Defendant at all. Defendant had every reason “not to believe that the police had ample

power to carry out their threats.” Lynumn v. Illinois, 372 U.S. 528, 534 (1963). There may very

well be individuals, having discarded a firearm during a police chase, whose will would be

overcome by the kind of threats made by TFO Anderson. But Defendant knew that he had not

discarded the firearm, that the firearm was safe in his apartment (or with his girlfriend), and would

not be used by a stranger to commit a homicide. The threat was empty and, the Court concludes,

could not have overcome Defendant’s free will.



                                                  6
USDC IN/ND case 1:20-cr-00032-HAB-SLC document 54 filed 02/24/21 page 7 of 7


       With the empty threat gone, the Court does not conclude that the temperature of the

interview room (which the agents testified was comfortable) or the time of day that the interview

occurred is enough to render the confession inadmissible. Accordingly, the Court concludes that

the confession is admissible, and Defendant’s motion to suppress must be denied.

C.     Conclusion

       For the foregoing reasons, Defendant’s Motion to Suppress (ECF No. 24) is DENIED.

       SO ORDERED on February 24, 2021.

                                             s/ Holly A. Brady
                                            JUDGE HOLLY A. BRADY
                                            UNITED STATES DISTRICT COURT




                                               7
